    Case 2:19-mj-00548-SIL Document 1 Filed 06/14/19 Page 1 of 5 PageID #: 1




CNR                                                                   FILED
                                                                    JN CLERK'S OFFICE:
F.#2019R                                                      U.S. DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT                                 *     JUN 14 2019.        * 1
EASTERN DISTRICT OF NEW YORK
                                                              bON@ lfiLAND OFFtCE
---------------------------X

UNITED STATES OF AMERICA                              COMPLAINT AND
                                                      AFFIDAVIT IN SUPPORT
            - against-                                OF ARREST WARRANT

DEMETRIOUS BOUDOURAKIS,                               (18 U.S.C. § 922(g)(l); 21 U.S.C. § 846)

                         Defendant.

---------------------------X
                                                1-J ·19                         548
EASTERN DISTRICT OF NEW YORK, SS:

               SCOTT KNOX, being duly sworn, deposes and states that he is a Special

Agent with the Drug Enforcement Administration, duly appointed according to law and

acting as such.

               On or about June 11, 2019, within the Eastern District of New York and

elsewhere, the defendant DEMETRIOUS BOUDOURAKIS, knowing that he had been

previously been convicted in a court of a crime punishable by a term of imprisonment

exceeding one year, did knowingly and intentionally possess in and affecting commerce

firearms, to wit: a Glock .45 caliber handgun and a loaded Smith and Wesson .357 magnum

revolver.

               (Title 18, United States Code, Section 922(g)(l))

               On or about and between September 2017 and June 11, 2019, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant DEMETRIOUS BOUDOURAK.IS, together with others, did knowingly and
    Case 2:19-mj-00548-SIL Document 1 Filed 06/14/19 Page 2 of 5 PageID #: 2

                                                                                               2


intentionally conspire to distribute and possess with intent to distribute controlled substances,

which offense involved a substance containing ten grams of more of an analogue of fentanyl,

to wit: cyclopropyl fentanyl, and a substance containing ten grams or more of another

analogue of fentanyl, to wit: 2-furanylbenzyl fentanyl, contrary to Title 21, United States

Code, Sections 841(a)(l) and 846.

                (Title 21, United States Code, Sections 846 and 841(b)(l)(b)(vi))

                The source of your deponent's information and the grounds for his belief are

as follows: 1

                1.     I am a Special Agent with the Drug Enforcement Administration

("DEA") and have been since 1996. I have participated in numerous investigations

involving the trafficking of narcotics, including heroin, narcotic pain pills, fentanyl and

fentanyl analogues. Through my training and experience - which has included debriefing

numerous cooperating drug traffickers, conducting numerous searches of locations where

drugs and drug proceeds have been found and conducting surveillance of individuals

engaged in drug trafficking - I have become familiar with the manner in which illegal drugs

are distributed, the method of payment for such drugs and the efforts of persons involved in

such activity to avoid detection by law enforcement. I am familiar with the facts and

circumstances set forth below from my participation in the investigation; my review of the

investigative file, including the defendant's criminal history record; and from reports of other




               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
    Case 2:19-mj-00548-SIL Document 1 Filed 06/14/19 Page 3 of 5 PageID #: 3

                                                                                               3

law enforcement officers involved in the investigation. I am also familiar with drug

traffickers' use of "tools of the trade," including firearms.

               2.       In or about September 2018, the DEA initiated an investigation into

fentanyl analogue trafficking by the defendant DEMETRIOUS BOUDOURAKIS and other

coconspirators in Suffolk County. According to a confidential source ("CS-1")2, in or about

September 2017, BOUDOURAKIS and CS-1, together with others, began using a pill press

inside BOUDOURAKIS 's place of business3 in Melville, New York to press fentanyl and/or

fentanyl analogue and a cutting agent into tens of thousands of fake oxycodone pills for

distribution. CS-1 also stated that in that same timeframe, CS-1 sold BOUDOURAKIS a

.45 caliber Glock handgun for $700, which transaction also occurred inside

BOUDOURAKIS's place of business. CS-1 also stated that BOUDOURAKIS also

purchased a .357 magnum revolver from CS-1, although CS-1 could not recall when that

transaction occurred.

               3.       In or about May 2019, CS-1 met with the defendant DEMETRIOUS

BOUDOURAKIS in Seaford, New York, which was the new location ofBOUDOURAKIS's

place of business. BOUDOURAKIS provided CS-1 with a quantity of the fentanyl

analogue powder that was unused from the pill pressing operation and also indicated that the

pill press used in the operation was located in a storage facility.




2 The information provided by CS-1, who has proven reliable, has been corroborated by
other evidence.
3 On or about June 11, 2019, BOUDOURAKIS and others were charged in Suffolk County

with participating in an advanced fee loan fraud scheme that stole at least $2 million from his
numerous victims over the past few years.
    Case 2:19-mj-00548-SIL Document 1 Filed 06/14/19 Page 4 of 5 PageID #: 4

                                                                                                  4


               4.     According to another confidential source ("CS-2")4, in or about

September 2017, CS-1 contacted CS-2 to arrange for the delivery of the pill press to the

defendant DEMETRIOUS BOUDOURAKIS 's then place of business in Melville, New

York. CS-2 stated that he delivered the pill press to BOUDOURAKIS's business and that

CS-1 indicated that BOUDOURAKIS had previously been incarcerated for armed robbery.

CS-2 further stated that subsequent to the delivery of the pill press, CS-2 purchased hundreds

of fake oxycodone pills from CS-1 in the parking lot ofBOUDOURAKIS's business in

Melville, New York. Some of these pills were obtained by the DEA and tested positive for

the presence of an analogue of fentanyl, to wit: cyclopropyl fentanyl, with a total pill weight

that exceeded ten grams. Additional pills obtained by the DEA tested positive for the

presence of another analogue of fentanyl, to wit: 2-furanylbenzyl fentanyl, with a total pill

weight that exceeded ten grams.

              5.      On or about June 11, 2019, the defendant DEMETRIOUS

BOUDOURAKIS was arrested pursuant to a state arrest warrant inside his residence located

in Farmingdale, New York. During the execution of a search warrant of that residence, law

enforcement recovered a Glock .45 caliber handgun and a loaded Smith and Wesson .357

magnum revolver. On or about December 19, 2000, BOUDOURAKIS pleaded guilty to

felony Hobbs Act robbery in the Eastern District of New York and was sentenced, on or

about June 20, 2003, to a term of imprisonment of 63 months.

              6.      On or about June 12, 2019, a state search warrant was executed at a

self-storage facility located in Farmingdale, New York. Inside the storage unit, among other


4 The information provided by CS-2, who has proven reliable, has been corroborated by
other evidence.
    Case 2:19-mj-00548-SIL Document 1 Filed 06/14/19 Page 5 of 5 PageID #: 5

                                                                                                 5

things, was a pill press covered in powdery residue, pressing dies used to shape pills, and an

invoice for a cutting agent used to manufacture pills. The address on the invoice was for the

defendant DEMETRIOUS BOUDOURAKIS 's place of business in Melville, New York.

The invoice also indicated that the recipient of the order was BOUDOURAKIS.

              WHEREFORE, your deponent respectfully requests that an anest warrant be

issued for the defendant DEMETRIOUS BOUDOURAKIS, so that he may be dealt with

according to law.



                                           SCOTT KNOX
                                           Special Agent, Drug Enforcement Administration

Sworn to before me this
~raay_oillli'.le,-2_019

   ISi STEVEN I. LOCKE             ~
THE HONORABLE STEVEN I. LOCKE
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
